                                          Case 19-21551-LMI                   Doc 16            Filed 10/28/19         Page 1 of 2
                                                                                                                                                            10/28/19 3:36PM


 Fill in this information to identify your case:

 Debtor 1                    Ana T Gonzalez de Riancho
                             First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)         First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:                SOUTHERN DISTRICT OF FLORIDA

 Case number             19-21551
 (if known)




Official Form 423
Certification About a Financial Management Course                                                                                                      12/15
If you are an individual, you must take an approved course about personal financial management if:
    you filed for bankruptcy under chapter 7 or 13, or
    you filed for bankruptcy under chapter 11 and § 1141 (d)(3) does not apply.
In a joint case, each debtor must take the course. 11 U.S.C. §§ 727(a)(11) and 1328(g).
After you finish the course, the provider will give you a certificate. The provider may notify the court that you have completed the course. If
the provider does notify the court, you need not file this form. If the provider does not notify the court, then Debtor 1 and Debtor 2 must each
file this form with the certificate number before your debts will be discharged.
     If you filed under chapter 7 and you need to file this form, file it within 60 days after the first date set for the meeting of creditors under § 341 of the
     Bankruptcy Code.
     If you filed under chapter 11 or 13 and you need to file this form, file it before you make the last payment that your plan requires or before you file a
     motion for a discharge under § 1141(d)(5)(B) or § 1328(b) of the Bankruptcy Code. Fed. R. Bankr. P. 1007(c).
In some cases, the court can waive the requirement to take the financial management course. To have the requirement waived, you must file
a motion with the court and obtain a court order.
 Part 1: Tell the Court About the Required Course.

 You must check one:

              I completed an approved course in personal financial management:
              Date I took the course                   8/30/2019
              Name of approved provider                SolidStart Financial Education Services, LLC.
              Certificate Number                       12433-FLS-DE-033329718

              I am not required to complete a course in personal financial management because the court has granted my
              motion for a waiver of the requirement based on (check one):

                       Incapacity.        I have a mental illness or a mental deficiency that makes me incapable of realizing or making rational decisions about
                                          finances.

                       Disability.        My physical disability causes me to be unable to complete a course in personal financial management in person, by
                                          phone, or through the internet, even after I reasonably tried to do so.

                       Active duty.       I am currently on active military duty in a military combat zone.


                       Residence.         I live in a district in which the United States trustee (or bankruptcy administrator) has determined that the approved
                                          instructional courses cannot adequately meet my needs.

 Part 2: Sign Here

 I certify that the information I have provided is true and correct.

    /s/ Ana T Gonzalez de Riancho                                                     Ana T Gonzalez de Riancho           Date    October 28, 2019
    Signature of debtor named on certificate                                          Printed name of debtor




Official Form 423                                                  Certification About a Financial Management Course
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-21551-LMI   Doc 16     Filed 10/28/19     Page 2 of 2




                                          Certificate Number: 12433-FLS-DE-033329718
                                          Bankruptcy Case Number: 19-21551


                                                         12433-FLS-DE-033329718




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on August 30, 2019, at 5:13 o'clock PM EDT, Ana T. Gonzalez
De Riancho completed a course on personal financial management given by
internet by Solid Start Financial Education Services, LLC, a provider approved
pursuant to 11 U.S.C. 111 to provide an instructional course concerning personal
financial management in the Southern District of Florida.




Date:   August 30, 2019                   By:      /s/Candace Jones


                                          Name: Candace Jones


                                          Title:   Counselor
